Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 1 of 10 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Debbie Giles, on behalf of herself and all        :
others similarly situated,                        :
                                                  : Civil Action No.: ______
                                                  :
                       Plaintiff,
                                                  : CLASS ACTION COMPLAINT AND
       v.
                                                  : DEMAND FOR JURY TRIAL
                                                  :
MRS BPO, LLC,
                                                  :
                                                  :
                       Defendant.
                                                  :
                                                  :

       For her Class Action Complaint, Plaintiff, Debbie Giles, by and through her undersigned

counsel, pleading on her own behalf and on behalf of all others similarly situated, states as

follows:

                                       INTRODUCTION

       1.      Plaintiff, Debbie Giles (“Plaintiff”), brings this class action for damages resulting

from the illegal actions of MRS BPO, LLC (“MRS” or “Defendant”). Defendant negligently,

knowingly, and/or willfully placed automated text messages to Plaintiff’s cellular phone in

violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

       2.      MRS is debt collector that operates an aggressive contact schedule which

bombards unsuspecting consumers, with whom it has no relationship, with automated text

messages.

       3.      Plaintiff is such a consumer. She does not owe a debt to MRS directly or

indirectly, yet MRS has repeatedly contacted her in an attempt to reach another, unrelated

individual. Plaintiff has advised MRS that the person it sought to contact could not be reached at

Plaintiff’s cellular telephone, yet MRS nonetheless bombarded Plaintiff with subsequent

automated text messages regarding another individual, made without her consent.
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 2 of 10 PageID: 2



        4.      Plaintiff seeks relief for herself and all others similarly situated for MRS’s

unlawful behavior.

                                    JURISDICTION AND VENUE

        5.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740, 751-53 (2012).

        6.      Jurisdiction in this District is proper pursuant to 28 U.S.C. § 1332(d)(2), as

Plaintiff seeks up to $500 in damages for each violation of the TCPA, which when aggregated

among a proposed class numbering more than a thousand members, exceeds the $5,000,000.00

threshold for federal court jurisdiction. Plaintiff also alleges a national class which will result in

at least one class member residing in a different state.

        7.      The Court has personal jurisdiction over MRS because its principal place of

business is within this District.

        8.      Venue is proper in this District in that MRS’s principal place of business is in this

District and its text messages to Plaintiff and the Class originate from within this District.

                                             PARTIES

        9.      Plaintiff is, and at all times mentioned herein was, an adult individual residing in

Sand Springs, Oklahoma.

        10.     MRS is a New Jersey corporation with its principal place of business located at

1930 Olney Avenue, Cherry Hill, New Jersey 08003.

        11.     Plaintiff has never had a business relationship with MRS, does not owe MRS any

money, and never consented to be contacted by MRS on her cellular telephone.

              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

        12.     The TCPA regulates, among other things, the use of automated telephone dialing

systems.
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 3 of 10 PageID: 3



        13.    47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system (“ATDS”) as

equipment having the capacity –

               (A)   to store or produce telephone numbers to be called, using a
               random or sequential number generator; and

               (B)     to dial such numbers.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

        14.    Within the last year, MRS began placing automated telephone calls to Plaintiff’s

cellular telephone, number (918) XXX-2699, from, inter alia, telephone number 276-325-2312.

        15.    MRS’s calls to Plaintiff were attempts to reach another, unrelated individual who

Plaintiff does not know.

        16.    In or around August 2018, Plaintiff advised MRS that she is not the individual MRS

was attempting to contact.

        17.    In response, MRS acknowledged Plaintiff’s request and claimed it would cease

calling her.

        18.    Nonetheless, on or about December 13, 2018 MRS sent Plaintiff a series of

automated text messages to her cellular telephone after being advised it has the wrong number.

True and correct copies of the text messages are reproduced below:
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 4 of 10 PageID: 4




       19.     The messages MRS sent to Plaintiff were composed of pre-written templates of

impersonal text, and were identical to text messages MRS sent to other consumers.

       20.     In addition, the content of the text messages was automatically generated, with no

human involvement in the drafting or directing of the message.

       21.     Thus, while the messages stated “SPECTRUM,” this language was automatically

generated and inputted into pre-written text template without any actual human intervention in the
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 5 of 10 PageID: 5



drafting or sending of the messages; the same exact messages were sent to thousands of other

consumers.

        22.     The telephone system MRS used to send the messages constitutes an “automatic

telephone dialing system” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1).

        23.     To send the messages, MRS stored Plaintiff’s cellular telephone number in its text

messaging system with thousands of other consumers’ telephone numbers and then automatically

sent identical messages en masse to Plaintiff and thousands of other consumers at the same time.

        24.     No human directed any single text message to Plaintiff’s number.

        25.     In addition, upon information and belief the hardware and software combination

utilized by MRS has the capacity to store and dial sequentially generated numbers, randomly

generated numbers or numbers from a database of numbers.

        26.     MRS did not have Plaintiff’s prior express consent to place automated text messages

to Plaintiff on her cellular telephone.

        27.     Plaintiff’s time was wasted tending to MRS’s text messages sent after she expressly

notified MRS that it was contacting her in error.

        28.     Receipt of Defendant’s unauthorized messages caused Plaintiff to use limited data

and text messaging capacity on her cellular telephone plan.

        29.     Receipt of Defendant’s unauthorized messages drained Plaintiff’s phone battery and

caused Plaintiff additional electricity expenses and wear and tear on her phone and battery.

        30.     Defendant did not place the text messages for an emergency purpose.

                                CLASS ACTION ALLEGATIONS

A. The Class

        31.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf

of herself and all others similarly situated.
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 6 of 10 PageID: 6



       32.      Plaintiff represents, and is a member of the following class:

       All persons within the United States to whom MRS or its agent/s and/or
       employee/s sent a text message to said person’s cellular telephone through
       the use of any automatic telephone dialing system within the four years prior
       to the filing of the Complaint where such person was not a customer of MRS.

       33.      Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class, but believes the class members number in the

several thousands, if not more. Thus, this matter should be certified as a class action to assist in

the expeditious litigation of this matter.

B. Numerosity

       34.      Upon information and belief, Defendant has placed automated text messages to

cellular telephone numbers belonging to thousands of consumers, after being informed it was

calling the wrong party, throughout the United States. The members of the Class, therefore, are

believed to be so numerous that joinder of all members is impracticable.

       35.      The exact number and identities of the Class members are unknown at this time

and can only be ascertained through discovery. Identification of the class members is a matter

capable of ministerial determination from Defendant’s call records.

C. Common Questions of Law and Fact

       36.      There are questions of law and fact common to the Class that predominate over

any questions affecting only individual Class members. These questions include:

               a. Whether Defendant sent text messages to Plaintiff and Class members’

                   cellular telephones using an ATDS;

               b. Whether Defendant can meet its burden of showing it obtained prior express

                   consent to send each text message;

               c. Whether Defendant’s conduct was knowing willful, and/or negligent;
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 7 of 10 PageID: 7



                d. Whether Defendant is liable for damages, and the amount of such damages;

                   and

                e. Whether Defendant should be enjoined from such conduct in the future.

       37.      The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely places automated text messages to telephone numbers

assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

identical claims capable of being efficiently adjudicated and administered in this case.

D. Typicality

       38.      Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

E. Protecting the Interests of the Class Members

       39.      Plaintiff will fairly and adequately protect the interests of the Class and has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor her counsel has any interests which might cause them not to

vigorously pursue this action.

F. Proceeding Via Class Action is Superior and Advisable

       40.      A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of Class members in individually controlling the prosecutions of

separate claims against MRS is small because it is not economically feasible for Class members

to bring individual actions.

       41.      Management of this class action is unlikely to present any difficulties. Several

courts have certified classes in TCPA actions. These cases include, but are not limited to:

Mitchem v. Ill. Collection Serv., 271 F.R.D. 617 (N.D. Ill. 2011); Sadowski v. Med1 Online, LLC,
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 8 of 10 PageID: 8



2008 WL 2224892 (N.D. Ill., May 27, 2008); CE Design Ltd. V. Cy’s Crabhouse North, Inc.,

259 F.R.D. 135 (N.D. Ill. 2009); Lo v. Oxnard European Motors, LLC, 2012 WL 1932283 (S.D.

Cal., May 29, 2012).

                                          COUNT I
              Negligent Violations of the Telephone Consumer Protection Act,
                                   47 U.S.C. § 227, et seq.

       42.     Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

       43.     Defendant negligently placed multiple automated text messages to cellular

numbers belonging to Plaintiff and the other members of the Class without their prior express

consent.

       44.     Each of the aforementioned calls by Defendant constitutes a negligent violation of

the TCPA.

       45.     Plaintiff and the Class are entitled to an award of $500.00 in statutory damages

for each call placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

       46.     Additionally, Plaintiff and the Class are entitled to and seek injunctive relief

prohibiting such conduct by Defendant in the future.

       47.     Plaintiff and the Class are also entitled to and do seek a declaration that:

              a. Defendant violated the TCPA;

              b. Defendant utilized an ATDS to message Plaintiff and the Class; and

              c. Defendant placed automated text messages to the Plaintiff and the Class

                  without prior express consent.

                                      COUNT II
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act,
                                47 U.S.C. § 227, et seq.

       48.     Plaintiff repeats and realleges the above paragraphs of this Complaint and
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 9 of 10 PageID: 9



incorporates them herein by reference.

       49.     Defendant knowingly and/or willfully placed multiple automated text messages to

cellular numbers belonging to Plaintiff and the other members of the Class without their prior

express consent.

       50.     Each of the aforementioned calls by Defendant constitutes a knowing and/or

willful violation of the TCPA.

       51.     As a result of Defendant’s knowing and/or willful violations of the TCPA,

Plaintiff and the Class are entitled to an award of treble damages up to $1,500.00 for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

       52.     Additionally, Plaintiff and the Class are entitled to and seek injunctive relief

prohibiting such conduct by Defendant in the future.

       53.     Plaintiff and the Class are also entitled to and do seek a declaration that:

               a. Defendant knowingly and/or willfully violated the TCPA;

               b. Defendant knowingly and/or willfully used an ATDS to send text messages to

                   Plaintiff and the Class;

               c. Defendant willfully placed automated text messages to non-customers such as

                   Plaintiff and the Class, knowing it did not have prior express consent to do so;

                   and

               d. It     is   Defendant’s     practice   and   history   to   place   automated   and

                   artificial/prerecorded voice calls to non-customers without their prior express

                   consent.
Case 1:19-cv-06907-RMB-KMW Document 1 Filed 02/26/19 Page 10 of 10 PageID: 10



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Court grant Plaintiff and the Class the following

 relief against Defendant:

            1. Injunctive relief prohibiting such violations of the TCPA by Defendant in the future;

            2. Declaratory relief as requested;

            3. Statutory damages of $500.00 for each and every call in violation of the TCPA

                pursuant to 47 U.S.C. § 227(b)(3)(B);

            4. Treble damages of up to $1,500.00 for each and every call in violation of the TCPA

                pursuant to 47 U.S.C. § 227(b)(3)(C);

            5. An award of attorneys’ fees and costs to counsel for Plaintiff; and

            6. Such other relief as the Court deems just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS

 Dated: February 26, 2019

                                               Respectfully submitted,

                                               By /s/ Sophia Balile
                                               Sofia Balile, Esq.
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               Attorneys for Plaintiff
